Title: To James Madison from John Carroll, 14 January 1804
From: Carroll, John
To: Madison, James



Hond. Sir
Baltimore January 14. 1804.
The inclosed is the copy of a letter, which I received some weeks ago, and I now take the liberty of submitting it to you, for the consideration of the President, if you deem it worthy of it. The assiduity and disinterested devotion of the writer and her companions to the painful office of instruction, especially in a country, where it has been hitherto so much neglected, seems to require not only common protection, but special encouragement; and I have no doubt of your concurrence and exertions for the preservation and increase of an establishment, which has hitherto provided a fund out of frugality & self-denial, sufficient to procure gratuitous education for nearly one hundred destitute female children, who, according to the inclosed, were received into the schools of these good Ladies, independently of seventy other girls, boarders in their house. I have the honour to be with great respect, Hond. Sir, Your most obedt. servt
✠ J. Carroll, Bp. of Balte.
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner. Enclosure not found, but see n. 1.



   
   The enclosure was presumably a copy of Sister Thérèse Farjon, mother superior of the Ursulines at New Orleans, to Carroll, 1 Nov. 1803 (Archives of the Archdiocese of Baltimore; 3 pp.; in French; docketed “copy sent to the Secy. of State”), stating that although many nuns had left for Havana following the change in government, the remaining nuns intended to stay in New Orleans to continue their mission of education since the American government had promised them protection.


